Citation Nr: 1632207	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-16 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This matter was previously before the Board in January 2014, November 2014, and July 2015 when it was remanded for additional development and consideration.  It now returns for appellate review.  However, as discussed below, the Board finds that there has not been substantial compliance with the July 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, although an appeal was perfected based on the May 2012 statement of the case and June 2012 VA Form 9, substantive appeal, with respect to entitlement to service connection for interstitial cystitis, such was granted in a May 2013 rating decision.  The Veteran has not appealed the evaluation or effective date of service connection assigned for this disability.  Accordingly, this decision is limited to the issue set forth on the title page.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The record reflects a November 2012 informal conference was held and the report is of record.

In November 2014, the Board noted entitlement to service connection for a scars disability was raised by the record in a June 2012, VA Form 9, substantive appeal, and referred such for adjudication by the Agency of Original Jurisdiction (AOJ).  Although the record reflects the Appeal Management Center referred the issue to the AOJ via a March 2015 memorandum, the claim has not yet been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for a low back disability.  See 38 C.F.R. § 19.9 (2015).  As noted above, the Board finds that the development requested by the Board's July 2015 remand directives was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case additional development must be conducted. 

The July 2015 Board remand, noted pertinent part, that the record reflected that the Veteran reportedly received treatment from the VA hospital in Memphis, Tennessee, in 1971, that a July 2004 VA treatment record noted the Veteran reported he had previously been seen for treatment in New York, and a March 1985 telephone control slip indicated that his record was in the jurisdiction of the Buffalo, New York RO.  The July 2015 Board remand further noted that these VA treatment records were particularly relevant in this case because the Veteran alleged that he had back pain since service and scoliosis since he was in his 20s.  Thus, the July 2015 Board remanded directed that a search for outstanding VA medical records should include the VA Medical Centers (VAMCs) in Buffalo, New York, and Memphis, Tennessee.  

Pursuant to the July 2015 Board remand, VA treatment records from the Jackson VAMC, dated from September 2002 to November 2015, were associated with the record.  The record does not reflect an attempt was made to obtain any VA treatment records from the VAMCs in Buffalo, New York or Memphis Tennessee.  Thus, pursuant to VA's duty to assist, any such records should be obtained, if possible.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  In addition, the Board notes that a VA progress note dated in October 1971 which is already of record shows that the Veteran had also previously been evaluated for chest pain at the VA hospital in Jackson Mississippi, with no evidence of musculoskeletal disease.  Another VA psychiatric hospitalization record dated in October 1971 indicates that the treatment in Mississippi occurred in 1970.  In an April 2014 VA examination, the Veteran reported that he was diagnosed with scoliosis at the VA hospital in Jackson Mississippi after separation from service.  Those records should also be obtained.

Additionally, it appears that the Veteran's service treatment records are incomplete.  While a portion of the Veteran's service treatment records are associated with the claims file, such does not include a separation examination, although an undated Report of Medical History, apparently conducted at separation, and an April 1969 service treatment record, indicating a separation examination was conducted and there was no change in the Veteran's medical condition, are of record.  Thus, on remand, the AOJ should take such steps necessary to obtain the Veteran's outstanding service treatment records and, if they cannot be located, make a formal finding as to their unavailability and notify the Veteran of such.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records prior to September 2002, to include from the VAMCs in Buffalo, New York, and Memphis, Tennessee dated in 1971 (other than the psychiatric hospitalization record which is already contained in the claims file), as well as updated VA treatment records from the VAMC in Jackson, Mississippi, from November 2015 to the present, and associate these records with the claims folder.  Records from the Jackson Mississippi VA Hospital dated in 1971 or earlier should also be requested.  Attempts should be made to obtain any archived records.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

2.  Obtain all of the Veteran's outstanding available service treatment records, to include copies of his separation examination report.  All reasonable attempts should be made to obtain the records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  Any formal determination should be documented in the claims file.  Any records that are received should be associated with the claims folder.  The Veteran must be notified of any inability to obtain the requested documents.

3.  Thereafter, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



